UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

AZIM RAY,                                     )
                                              )
                    Petitioner,               )
                                              )
               v.                             ) Civ. Action No. 11-2127 (ABJ)
                                              )
U.S. PAROLE COMMISSION et al.,                )
                                              )
               Respondents.                   )
________________________________              )


                                      MEMORANDUM OPINION

       Petitioner is an inmate at the District of Columbia Jail. In an application for a writ of

habeas corpus, petitioner challenges the authority of the United States Parole Commission

(“Commission”) to issue a detainer against him for a parole violation as an impermissible

delegation of authority and, thus, a violation of the separation of powers doctrine. See Pet. at 5.

“A court . . . entertaining an application for a writ of habeas corpus shall forthwith award the writ

or issue [a show cause] order . . ., unless it appears from the application that the applicant or

person detained is not entitled thereto.” 28 U.S.C. § 2243. Since the Commission lawfully

maintains jurisdiction over District of Columbia parolees or supervisees until the expiration of

their sentences, the separation of powers doctrine is inapplicable. Thus, the court, finding no

grounds to issue the writ, will deny the petition and dismiss the case.

                                        BACKGROUND

       Petitioner is challenging his custody based on a sentence imposed by the Superior Court

of the District of Columbia in October 2007 of twelve months’ incarceration and five years’

supervised release. See Pet. at 2, 6. The relevant facts are as follows. Petitioner states that on

April 28, 2009, he was released presumably to serve the supervised release portion of the

                                                     1
sentence, but was rearrested on May 21, 2009, “for PWID [possession with intent to distribute]

heroin and no permit[.]” Id. at 6. Petitioner was released “on his own personal recognizance,

pending a hearing on July 22nd 2009.” Id. Meanwhile, the Commission issued a warrant on June

15, 2009, presumably based on petitioner’s violation of the terms of his supervised release. Id.

According to petitioner, “[t]here was no probable cause hearing . . . conducted in a judicial court

and [he] was not taken before a prison [sic] probable cause.” Id. “Petitioner was then rearrested

in Virginia for PWID heroin and resisting arrest on January 24, 2010, whereas he was held

without [] bond because of the U.S. Marshal’s detainer.” Id. at 7. Petitioner states that he pled

guilty to the Virginia charges and “was writted [sic] back to the District of Columbia to face

pending charge [sic] and parole violation.” Id. On February 10, 2011, the Superior Court

sentenced petitioner to a prison term of six months for a “probation” violation and set trial dates

for another case. Id. Before the trial, however, petitioner “was removed to Rivers Correctional

Institution on May 6, 2011, to serve [the six-month sentence].” Id. On August 3, 2011, “before

the petitioner was to be release[d], a detainer [had been] lodged against him on May 19, 2011, by

the U.S. Marshal Services [sic] in the Eastern District of North Carolina for a parole violation.”

Id.

        Petitioner filed the instant habeas petition on November 28, 2011. In Ground One, he

claims that “his post-supervision term was impermissibly delegated to the U.S. Parole

Commission[;] [thus,] the execution of a U.S. Marshal Services’ warrant and the lodging of a

parole detainer” was in violation of the Constitution. Id. at 5. In Ground Two, petitioner

challenges the Commission’s “judicial power to conduct any probable cause or revocation

hearing against him at the D.C. Jail . . . as to revoke his liberty interest, because it is the sole duty

for a magistrate judge to conduct a probable cause hearing in the Superior Court . . . .” Id. In



                                                       2
Ground Three, petitioner challenges D.C. Code §§ 24-131, 133, 406, authorizing the

Commission’s supervision over D.C. parolees and supervisees. Id.

                                          DISCUSSION

       The extraordinary remedy of habeas corpus is available to District of Columbia prisoners

if the prisoner shows that he is “in custody in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2241(c)(3). Petitioner’s invocation of the separation of powers

doctrine mistakes the role of the paroling authority.

       The Commission has had jurisdiction over parole matters of District of Columbia felons

since August 1998. D.C. Code § 24-1231 (now § 24-131); see Franklin v. District of Columbia,

163 F.3d 625, 632 (D.C. Cir. 1998). It is empowered to grant, deny, or revoke a District of

Columbia offender's parole and to impose or modify his parole conditions. D.C. Code § 24-

131(a). The Commission does not usurp a judicial function when, as here, it acts “pursuant to the

parole laws and regulations of the District of Columbia,” D.C. Code § 24-131(c), because

“parole revocation is not the continuation of a criminal trial but a separate administrative

proceeding,” Maddox v. Elzie, 238 F.3d 437, 445 (D.C. Cir. 2001), pertaining to the execution of

an imposed sentence. See United States v. Wilson, 503 U.S. 329, 335 (1992) (“After a district

court sentences a federal offender, the Attorney General, through the BOP, has the responsibility

for administering the sentence,” which includes “as an administrative matter” calculating jail-

time credit); Smallwood v. U.S. Parole Com'n, 777 F. Supp. 2d 148, 150 (D.D.C. 2011) (“The

[Commission] exercises no judicial function, and its decisions do not violate the separation of

powers doctrine.”) (citing cases); see also Hardy v. United States, 578 A.2d 178, 181 (D.C.

1990) ("jeopardy does not attach in probation or parole revocation proceedings because they are




                                                        3
not new criminal prosecutions but rather continuations of the original prosecutions which

resulted in probation or parole.") (citing Fifth, Sixth and Eighth circuit cases).

       Since the Commission was well within its authority to issue a detainer against petitioner

for violating the terms of his supervised release, no basis exists for issuing the writ.

Accordingly, the application for a writ of habeas corpus is denied. A separate final order

accompanies this Memorandum Opinion.

       .

                                                       __________s/___________
                                                       AMY BERMAN JACKSON
                                                       United States District Judge
DATE: January 26, 2012




                                                      4